 1                                                                      The Honorable Ricardo S. Martinez
 2

 3

 4

 5

 6

 7                                           UNITED STATES DISTRICT COURT
                                       FOR THE WESTERN DISTRICT OF WASHINGTON
 8                                                    AT SEATTLE

 9      LORAL ELLIOTT,                                               NO. 2:19-CV-01473-RSM
10                                                                   ORDER GRANTING DEFENDANTS’
                                                  Plaintiff,         MOTION TO STAY DISCOVERY
11                                                                   AND ALL PRETRIAL DEADLINES
                      vs.
12
        C R BARD INCORPORATED, BARD
13      PERIPHERAL VASCULAR
        INCORPORATED,
14

15                                                Defendants.
                  THIS MATTER has come on for hearing before the Court on Defendants’ Motion to Stay
16
     Discovery and All Pretrial Deadlines. The Court has considered the Motion, and the submissions
17
     in support and opposition thereto, if any, and is fully apprised in the premises.
18
                  NOW, THEREFORE, it is hereby ORDERED that discovery and all pretrial deadlines
19
     shall be stayed until November 15, 2019, to provide sufficient time for the Parties to pursue
20
     discussions regarding settlement in this matter.
21
                  DATED this 16 day of October 2019.
22

23

24
                                                                A
                                                                RICARDO S. MARTINEZ
                                                                CHIEF UNITED STATES DISTRICT JUDGE
25

                                                                                Betts
                                                                                Patterson
      ORDER GRANTING DEFENDANTS’                                                Mines
      MOTION TO STAY DISCOVERY AND                                -1-           One Convention Place
                                                                                Suite 1400
      ALL PRETRIAL DEADLINES                                                    701 Pike Street
                                                                                Seattle, Washington 98101-3927
                                                                                (206) 292-9988
     elliott 19-1473 stay/101619 1020/8284-0008
 1   Presented by:
 2   BETTS, PATTERSON & MINES, P.S.
 3

 4   By /s Christopher W. Tompkins
     Christopher W. Tompkins, WSBA #11686
 5   Natasha A. Khachatourians, WSBA #42685
     Attorneys for Defendants C R Bard
 6   Incorporated and Bard Peripheral
 7   Vascular Incorporated

 8   NELSON MULLINS RILEY & SCARBOROUGH LLP

 9
     By /s James F. Rogers
10   James F. Rogers, Admitted Pro Hac Vice
11   Attorney for Defendants C R Bard
     Incorporated and Bard Peripheral
12   Vascular Incorporated

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                        Betts
                                                        Patterson
      ORDER GRANTING DEFENDANTS’                        Mines
      MOTION TO STAY DISCOVERY AND                -2-   One Convention Place
                                                        Suite 1400
      ALL PRETRIAL DEADLINES                            701 Pike Street
                                                        Seattle, Washington 98101-3927
                                                        (206) 292-9988
     elliott 19-1473 stay/101619 1020/8284-0008
